Title: To James Madison from Stephen Moylan, 18 February 1800
From: Moylan, Stephen
To: Madison, James


Sir
Philadelphia Februa. 18th. 1800
I received your letter of the 18th Janu. and paid your bill on me for 226 Dol.—67 Cents when presented to me, Mr. Barnes called on me, I mentioned the terms I woud occupy your house at the end of my lease, he thought it low, but I told him if he Could let it for more than 200 dollars, I woud give it up on the 2nd of May next, the first of April is the time when we both, must determine. Inclosed you have the account current, since a ballance was struck on my books by my paying £59.7.6 to Mr. Jefferson by your order in May 1798. There is a tax Laid by the Corporation for bringing Watter into this City which I have been called on for, but have not yet paid, as I was doubtfull of its legality, I consulted my Lawyer, his answer was simple, but expressive, I have paid it. What the sum is I am ignorant of.
You sir must naturally see the reason for the great fall of rents in this City, the federal and state governments removal, but pri[n]cipaly the sickness which has drove the inhabitants for three months from hence, this has been my case for the three last years. Indeed I remember the house I now live in renting for £50 ⅌ an before our Revolutionary war, I have no doubt but it will come to that rent again on a General peace. I am sir respectfully Your obedt. servt
Stephen Moylan
 
[Enclosure]



James Madison Jr. Esqr.
Debr.


1798




July 21
To Cash paid H. Ross for painting
£18.15.—


1799




Jany. 6
do. to Mr Jefferson
66.10.—


Feby.
do. to Mr Barnes
42.10.—


May 10.
do to do
42.10.—


June 11
do to J Park for taxes 1798
13.14. 6


July 18
do to J Mease do. 1799
14. 8. 4


1800
Do for his bill favor Vandovall
  85     




£ 283. 7.10


ballance

14. 2. 2




£ 297.10.—




Credr.


1799




May 2nd
one Years rent
£ 170.—  


Novr 2
half years rent
85.—  


1800




Feby 2nd.
one qrs. rent
  42.10  




£ 297.10.—


 